ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
On direct appeal, we affirmed the trial court’s conclusion that “Engle1 class members are prohibited from recovering punitive damages on negligence and strict liability claims” based on Soffer v. R.J. Reynolds Tobacco Co., 106 So.3d 456, 457 (Fla. 1st DCA 2012), which has since been quashed on that point of law. As such, we remand for reconsideration in light of Soffer v. R.J. Reynolds Tobacco, Co., 187 So.3d 1219 (Fla.2016). See R.J. Reynolds Tobacco Co. v. Clayton, 193 So.3d 1088 (Fla. 1st DCA 2016).
REVERSED and REMANDED with instructions.
MAKAR, WINOKUR and WINSOR, JJ., concur.

. See Engle v. Liggett Group, Inc., 945 So.2d 1246 (Fla.2006).